TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00682-CV



          R. Michael Brown, as Member Manager/Broker of DeSilva Group, LLC
                            d/b/a Avalar Lakeway, Appellant

                                                  v.

          Terri Frost and Douglas Byron, as President, Director, Registered Agent
              of Austin at Bee Caves Realty Corp. a/k/a Avalar 360, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GN-10-002288, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               R. Michael Brown appeals from a partial summary judgment in favor of appellees.

After Brown failed to timely pay or make arrangements to pay the clerk’s fee for preparing the

clerk’s record, the clerk of this Court wrote him advising that he needed to make arrangements for

the record and submit a status report regarding this appeal, and that if he did not do so or otherwise

respond by February 4, 2013, his appeal would be subject to dismissal for want of prosecution. The

February 4 deadline has passed, and Brown has made no response. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 37.3(b); 43.2(f).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: March 1, 2013




                                              2